DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed September 16, 2021 is acknowledged.

Response to Amendment
Claims 1 and 3 have been amended.  Claims 2, 4, 9, 12, and 15 have been canceled.  Claims 1, 3, 5-8, 10, 11, 13, 14, and 16 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8, 10, 11, 13, 14, and 16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues 35 USC §101 rejection, starting pg. 8 of Remarks:

The Examiner rejected the claims under 35 USC 101. Applicant respectfully traverses. Applicant has amended claim 1 to include the elements of paragraph [0030] and [0031] of the specification and original claims 2, 4, 9, 12, and 15, now canceled.
Claim 1 now recites that a user selects one of the service bids and that the selected service provider performs the service with at least one agricultural machine, wherein the order profile comprises an order parameter set with hard and soft order parameters, wherein the bid profiles each comprise a bid parameter set with hard bid parameters and soft bid parameters, and wherein the 
Respectfully, most of the above steps are themselves abstract (e.g. weighing of the soft and hard order parameters or bid parameters) or just further limiting other abstract steps (e.g. wherein the service is a sowing, a fertilization, a soil sampling, a crop protection or a harvest).

The automatically document performance of the service by the agricultural machine is taught in the disclosure as sensors providing the data (pg. 16, lines 19-23 to pg. 17, lines 1-3) and is taught and claimed at a high level of generality. 

Moreover, the innovation cannot be “practically performed” in the human mind as described in the paragraph [0004] of US 2021/0090160 A1: “Owing to the vast amount of information that is needed but largely unavailable, it is virtually impossible for the user to find the best service provider. Ultimately, therefore, the user's choice of service provider is largely a matter of chance.” Thus, the system of the present invention is required to perform the claimed method steps using the claimed server systems. Accordingly, Applicant submits that the claims define patent-eligible subject matter under 35 USC 101.

From MPEP 2106.04(a)(2) III C…
“In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” 

From Applicant’s disclosure….
“Heretofore, the user himself or herself had to inquire about or determine via the Internet, for example, the diverse available machinery among diverse service providers, to become at least somewhat familiar with the technical parameters of this machinery in order to assess whether or not it would be useful for the service desired by the user, to subsequently schedule appointments with the service providers in question and coordinate other parameters, negotiate the price and finally commission a service provider. Owing to the vast amount of information that is needed but largely unavailable, it is virtually impossible for the user to find the best service provider. Ultimately, therefore, the user's choice of service provider is largely a matter of chance.” 

Therefore the above appears to be using the computer as a tool to perform the abstract concept of providing services to users.

The Claim 1 step of…
“wherein performance of the service is automatically documented by the services provider, by means of an agricultural machine, and the documentation is transmitted to the server platform,”

…appears to be just using sensor information for documentation.  There is no definition as to exactly what “documented” or “documentation” means.  Therefore, the claim could be just automatically receiving data from sensors of an agricultural machine and transmitting the data to a server platform.  This is at a high level of generality and is not an improvement to technology itself.

From Applicant’s disclosure…
“A preferred expansion of the suggested method is described in the following
20 referring to Fig. 2. During or after the performance of the service X7, the performance of the service X7 in the present instance and preferably is documented by the service provider D, particularly automatically by means of an agricultural machine, and the documentation 10 is transmitted to the server platform S. The documentation 10 can be generated, at least in part, by sensors of the agricultural machine. For example, the application of amounts of fertilizer to various positions of the agricultural field 2 can be documented.” (pg. 16, lines 19-23 thru pg. 17, lines 1-3).  

Therefore sensors appear to document data (e.g. amounts of fertilizer applied to a field can be documented). 

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §112 rejection, pg. 9 of Remarks:
Claim 1 was rejected under 35 USC 112 for being indefinite. Applicant has amended claim 1 to clarify the invention. Support for the amendment can be found in paragraph [0030] of the specification.

Withdrawn based on the claim amendments.  However, Applicant’ amendments have caused a new rejection.


Applicant argues 35 USC §103 rejection, starting pg. 9 of Remarks:

Claims 1-5, 7-11,13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10,600,105 to Kumar in view of Pub. No. US 2011/0208636 to Bachu et al. Claim 6 is rejected under 9. 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of Pub. No. US 2005/0004809 to Kimle et al. Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references above in further view of Pub. No. US 2012/0072317 to O’Neil. Applicant respectfully traverses.

As stated above, claim 1 has been amended to include the elements of claims 2, 4, 9, 12, and 15, now canceled.

The combined references teach hard and soft parameters. However, the combined references do not teach that the degree of matching is determined in the comparison routine based on the soft order parameters and the soft bid parameters. According to paragraph [0010] of the present publication a plurality of soft order parameters can be included in the determination of the degree of matching, while it ensured that the more important order parameters are not overlooked. Such an advantage does not result from the combined references. Moreover, the combined references do not teach only presenting bids where there is a matching of all hard parameters.

Applicant above argues degree of matching is determined based on the soft order parameters AND the soft bid parameters.  However, the Claim 4 taught the degree of matching determined by weighting of the soft and hard order parameters OR bid parameters, therefore in the alternative.  

Applicant has amended their Claim 1 to “degree of matching is determined in the comparison routine based on the soft order parameters and the soft bid parameters…”

Nothing however is done with the degree of matching in Claim 1 based on the soft order and bid parameters, and there is a follow-on degree of matching using weighing of soft and hard parameters or bid parameters, making it indefinite as to why this matching even happens.  

Regarding hard parameters, it is indefinite as to how suggesting just hard parameters to a user fits into suggestions based on degree of matching.  



Respectfully, it is not clear how weighing something for matching purposes that is further limiting something that does a match based on soft parameters and which does not even require a weighing, is even relevant.  Further limiting the soft order and bid parameter matching by both hard matching and then later on with matching by weighing is indefinite.  

Accordingly, Applicant submits that claims 1, 3, 5-8, 10, 11, 13, 14 and 16 are patentable over the cited references, taken singly or in combination. 


The rejection is respectfully maintained but modified for the claim amendments.


Specification
The disclosure is objected to because of the following informalities: 
pg. 5, line 15 has “information.. Accordingly, the order parameters” where there is an errant period (i.e. “information.  Accordingly, the order parameters”).
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 references claim 12, which has been canceled.  This is interpreted to reference claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3, 5-8, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3, 5-8, 10, 11, 13, 14, and 16 are directed to a method, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of:
A method for performing an agricultural service by means of a server platform, comprising:
communicating with a user and with a plurality of service providers via the server platform, wherein the server platform has a field file which comprises field information about at least one agricultural field associated with the user,
generating with the server platform a service order in an order generation routine based on the field information and on service instructions received from the user to perform a field-specific agricultural service with an order profile,
generating with the server platform service bids in a bid generation routine with a bid profile from service provider data of each of the service providers,
comparing with the server platform the order profile with the bid profiles in a comparison routine, and determining a degree of matching between the order profile and the bid profiles
suggesting to the user with the server platform one or more service bids fitting the service order based on a degree of matching, wherein he user selects one of the service bids, and
commissioning the service provider of the selected service bid with the server platform to perform the service in an order award routine based on the user's selection of one of the service bids,
wherein the selected service provider performs the service with at least one agricultural machine,
wherein he order profile comprises an order parameter set with hard and soft order parameters, wherein the bid profiles each comprise a bid parameter set with hard bid parameters and soft bid parameters, and wherein the degree of matching is determined in the comparison routine based on the soft order parameters and the soft bid parameters, wherein only service bids in which all of the hard bid parameters match the order parameters are suggested to the user,
wherein performance of the service is automatically documented by the services provider, by means of an agricultural machine, and the documentation is transmitted to the server platform,
wherein the service is a sowing, a fertilization, a soil sampling, a crop protection or a harvest,
wherein the degree of matching is determined on the basis of a weighting of the soft and hard order parameters or bid parameters, and
wherein weighting of the soft and hard order parameters or bid parameters is optimized in a self-learning manner based on the documentation and/or feedback.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. suggesting service bids fitting the order based on degree of matching, which is offer based optimization (MPEP 2106.04(a)(2) A iv (offer-based price optimization example)) and commercial interaction (e.g. communicating with a user and a service providers, generating a service order, etc.).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
Claim 1 is also abstract under Mental Processes as it can be performed in the mind of a person with pen and paper.  The computer appears to be a generic computer that is performing abstract elements (judicial exception), where use of generic computers or a computer environment  (see MPEP 2106.04(a)(2) III C where use of a generic computer to perform a judicial exception was found to be abstract).
This judicial exception is not integrated into a practical application. In particular, the claims only recite: server platform, agricultural machine (Claim 1).  The computer i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s disclosure where the server may be a computer and other platforms are conceivable (pg. 8, lines 5-12).  The service that is automatically documented by an agricultural machine appears to be generated by sensor data, and is taught and claimed at a high level of generality (pg. 16, lines 19-23 thru pg. 17, lines 1-3).  Also, an “agricultural machine” appears to be a generic machine of some type and not a particular machine.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 3, 5-8, 10, 11, 13, 14, and 16 further define the abstract idea that is present in their respective independent Claim 1 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3, 5-8, 10, 11, 13, 14, and 16 are directed to an abstract idea.  Thus, the claims 1, 3, 5-8, 10, 11, 13, 14, and 16 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has…
“comparing with the server platform the order profile with the bid profiles in a comparison routine, and determining a degree of matching between the order profile and the bid profiles
suggesting to the user with the server platform one or more service bids fitting the service order based on a degree of matching, wherein he user selects one of the service bids, and…
wherein he order profile comprises an order parameter set with hard and soft order parameters, wherein the bid profiles each comprise a bid parameter set with hard bid parameters and soft bid parameters, and wherein the degree of matching is determined in the comparison routine based on the soft order parameters and the soft bid parameters, wherein only service bids in which all of the hard bid parameters match the order parameters are suggested to the user,
wherein performance of the service is automatically documented by the services provider, by means of an agricultural machine, and the documentation is transmitted to the server platform,
wherein the service is a sowing, a fertilization, a soil sampling, a crop protection or a harvest,
wherein the degree of matching is determined on the basis of a weighting of the soft and hard order parameters or bid parameters, and
wherein weighting of the soft and hard order parameters or bid parameters is optimized in a self-learning manner based on the documentation and/or feedback”

It is indefinite as to: 1) how the degree of matching is being limited (based on soft order and soft bid parameters or based on weighing of the soft and hard parameters or bid parameters); and 2) why hard parameters are being suggested to the user if suggestions are based on the degree of matching (i.e. how can limiting suggestions to users based on a degree of matching using degree of soft parameters by then further limiting that with hard parameters only suggested to users, work).  For examination purposes, the claim is interpreted as requiring a degree of matching for suggesting to a user bids and orders.
Claims 3, 5-8, 10, 11, 13, 14, and 16 are further rejected as they depend from Claim 1.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 8, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10600105 to Kumar in view of Pub. No. US 2011/0208636 to Bachu et al. and in further view of Pub. No. US 2012/0072317 to O’Neil.
Regarding claim 1
A method for performing an agricultural service by means of a server platform, comprising:
communicating with a user and with a plurality of service providers via the server platform, wherein the server platform has a field file which comprises field information about at least one agricultural field associated with the user,

Kumar teaches:
“Other services may include: agribusiness services; agricultural services & products services; agriculture services; cattle ranchers/livestock services;…crop production & basic processing services;…dairy services;… 
farming services;…livestock services;…” (col. 41, lines 58-67 to col. 43, lines 1-52)

Fig. 1, ref. 140 (customer systems) and 130 (service provider systems) communicating with each other…


    PNG
    media_image1.png
    358
    556
    media_image1.png
    Greyscale



A server for communication……
“…The computer readable program instructions may execute entirely on a user's computer (e.g., the executing computing device), partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable 

See Field File below.

generating with the server platform a service order in an order generation routine based on the field information and on service instructions received from the user to perform a field-specific agricultural service with an order profile,

A contract generated by the system (generating a service order) based on desired service (information and service instructions) and criteria (order profile) from a customer (user)…
“…A proposed contract may also be generated by the system and provided to a customer and/or service provider based on a desired service and custom criteria provided by the customer and/or service provider. Additionally, payment history may be maintained related to each of the customers and can affect the customers' access to use the systems and methods described. For example, if payment is not timely or made at all, system access could be limited or blocked.” (col. 2, lines 44-51)

Fig. 1, ref. 140 teaches customer and communicating with system.

See Field File below.

generating with the server platform service bids in a bid generation routine with a bid profile from service provider data of each of the service providers,

	Generating a contract based on criteria from service provider…
“…A proposed contract may also be generated by the system and provided to a customer and/or service provider based on a desired service and custom criteria provided by the customer and/or service provider. Additionally, payment history may be maintained related to each of the customers and can affect the customers' access to use the systems and methods described. For example, if payment is not timely or made at all, system access could be limited or blocked.” (col. 41, lines 58-67 to col. 43, lines 1-52)

Where there are bids from service providers (plural)…
“In some embodiments, the service provider matching system 102 includes a bidding engine 110. The bidding engine 110 can be configured to receive, process, and transmit bids related to various services offered by service providers between customer system(s) 140 and service provider system(s) 130.” (col. 11, lines 40-45)

comparing with the server platform the order profile with the bid profiles in a comparison routine, and determining a degree of matching between the order profile and the bid profiles

Matching request information (order profile) with service providers using matching system (comparison routine)…
“In step 5, the service provider matching system 102 can indicate to the customer system 140 associated with the request information related to which service providers responded from their corresponding service provider systems 130, or who have established automated rules indicating that they would accept the work request as originally requested or with automatically generated counter-offer terms. Information transmitted in step 5 can include a list of which service providers are available and interested in doing the work, any offers or counter-offers from service providers to do the work (for example, any proposed new times to perform the work, changes to the requested work, offers or counter-offers regarding consultation fees or project costs, or the like), and information related to the service providers (for example, certifications, name, location, contact information, insurance, general availability, specialties, ratings and reviews, or the like).” (col. 20, lines 18-34)

Ranking or order based on matching, with probabilistic value (determining a degree of matching) between customer and service provider…
“In some embodiments, the listing 440 of matched service providers can include all matched service providers determined by the service provider matching system. In some embodiments, the listing 440 of matched service providers can include a subset of the total matched service providers determined by the service provider matching system. In some embodiments, the service provider matching system can determine a ranking or order based on a matching score. The matching score can be a probabilistic value that indicates the certainty of a match, or the likelihood that the match will be selected by the customer that ran the corresponding search. The matching score can also be based on qualities of the service providers. For example, a higher score may be applied to service providers with higher ratings (for example, ratings 450A, 450B, and 450C), or to service providers who are closer in distance (for example, 452) to the address where the work is requested to be performed. In some embodiments, a customer can filter or sort the view based on any relevant factor. For example, a customer can sort by rating or distance to the service address.” (col. 28, lines 63-67 to col. 29, lines 1-15)

suggesting to the user with the server platform one or more service bids fitting the service order based on a degree of matching, wherein he user selects one of the service bids, and

Example of recommend (suggest) service providers…
“In block 220, the service provider matching system can process each service provider's response and transmit a list of service providers to the customer system. In some embodiments, the service provider matching system can combine the responses it received from service providers to compile a list of recommended services providers to present to the customer. In some 

Where the listing of matched service providers determined by system…
“In some embodiments, the listing 440 of matched service providers can include all matched service providers determined by the service provider matching system. In some embodiments, the listing 440 of matched service providers can include a subset of the total matched service providers determined by the service provider matching system. In some embodiments, the service provider matching system can determine a ranking or order based on a matching score. The matching score can be a probabilistic value that indicates the certainty of a match, or the likelihood that the match will be selected by the customer that ran the corresponding search. The matching score can also be based on qualities of the service providers. For example, a higher score may be applied to service providers with higher ratings (for example, ratings 450A, 450B, and 450C), or to service providers who are closer in distance (for example, 452) to the address where the work is requested to be performed. In some embodiments, a customer can filter or sort the view based on any relevant factor. For example, a customer can sort by rating or distance to the service address.” (col. 28, lines 63-67 to col. 29, lines 1-15)

Select a service provider…
“In step 6, the customer associated with the customer system 140 can select a service provider from the transmitted list in step 5. Once selected, information can be transmitted to the service provider matching system 102. Also, in step 6, the customer can provide payment data, instructions, and/or preferences to the service provider matching system 102.” (col. 20, lines 35-41)

commissioning the service provider of the selected service bid with the server platform to perform the service in an order award routine based on the user's selection of one of the service bids.

One example of execution (commissioning and performing the service) of the contracts…
“In steps 11 and 12, the service provider matching system 102 can transmit the contracts or contract terms to the customer system 140 and the service provider system 130. In some embodiments, the contract generation and transmission can be omitted or optional. In some embodiments, the service provider matching can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service (for example, using an eSign service or software).” (col. 21, lines 36-49)


wherein the selected service provider performs the service with at least one agricultural machine,

{From Applicant’s disclosure on service with agricultural machine...

“A preferred expansion of the suggested method is described in the following
20 referring to Fig. 2. During or after the performance of the service X7, the performance of the service X7 in the present instance and preferably is documented by the service provider D, particularly automatically by means of an agricultural machine, and the documentation 10 is transmitted to the server platform S. The documentation 10 can be generated, at least in part, by sensors of the agricultural machine. For example, the application of amounts of fertilizer to various positions of the agricultural field 2 can be documented.” (pg. 16, lines 19-23 thru pg. 17, lines 1-3).  

Therefore using some type of agricultural machine with a sensor to collect data.}


“Other services may include: agribusiness services; agricultural services & products services; agriculture services; cattle ranchers/livestock services;…crop production & basic processing services;…dairy services;… 
farming services;…livestock services;…” (col. 41, lines 58-67 to col. 43, lines 1-52)

See Agricultural Machine below.

wherein he order profile comprises an order parameter set with hard and soft order parameters, wherein the bid profiles each comprise a bid parameter set with hard bid parameters and soft bid parameters, and wherein the degree of matching is determined in the comparison routine based on the soft order parameters and the soft bid parameters, wherein only service bids in which all of the hard bid parameters match the order parameters are suggested to the user,

{From Applicant’s specification on hard and soft parameters…
“In the present instance and preferably, the order profile comprises an order parameter set with hard order parameters and soft order parameters. The hard order parameters differ from the soft order parameters in that they must be fulfilled in order for a service to be successfully executed. It can also be provided that the bid profiles comprise in each instance a bid parameter set particularly with hard bid parameters and soft bid parameters. The degree of matching can then be determined in the comparison routine 8 based on the soft order parameters and preferably the soft bid parameters. A soft order parameter of this kind could be the drilling depth mentioned above. In that example, the user B selected a drilling depth of 20 m, but a drilling depth of 15 m could also be sufficient for the required service. Conversely, a hard order parameter could be the minimum drilling depth of 10 m or the type of service, i.e., soil sampling. It is preferably provided that the hard order parameters are checked in the comparison routine 8 as to whether or not they match the bid parameters, and the results are shown particularly in a binary manner. Conversely, the soft order parameters preferably have a parameter range so that the degree of matching can be determined in a simple manner. In the example above, the second bid with a drilling depth of 15 m would have a lower degree of matching with the soft order parameter of drilling depth than the bid with a drilling depth of 30 m. Hard bid parameters and soft bid parameters can also be defined in an analogous manner. If a hard bid parameter, for example, an ability to pay, is not met by the user B, the user B is not considered for the service provider or, therefore, for the service bid 7. Here also, the hard bid parameters differ from the soft order parameters in that the hard bid parameters must be fulfilled.” (pg. 11, lines 18-23 to pg. 12, lines 1-16) 
Therefore a hard order parameter must be fulfilled, but could be just about anything defined by a user.}
Kumar teaches:
Essential (hard), important, and recommended (soft) terms generated partially by the server system and partially by service providers or customers…
“In some embodiments, service providers or customers may already have contracts they would like to use when contracting for services. The service provider matching system 102 with the contract generation engine 108 can then generate and recommend essential, important, or recommended terms to include in such contracts prior to execution.” (col. 11, lines 15-20)

Matching score (degree of matching) based on a threshold value (therefore soft order and bid) based on customer request and service provider parameters…
“In some embodiments, a service provider matching system can receive service provider data and preferences, customer data and preferences, and a customer request for service and determine matching scores for one or more matching service providers, which may be based at least in part on a machine learning model in some embodiments. Based on a threshold value, the service providers with a matching score above the threshold can be presented to a customer for selection. In some embodiments, the matching scores can be based on various base scores calculated based on a comparison between individual attributes associated with a customer request and corresponding attributes associated with a service provider, which may then be normalized and/or otherwise adjusted, such as to assign respective weights to individual data fields based on likely importance to the customer.” (col. 16, lines 16-31) Inherent with matching score of a customer and service provider above a threshold is use of soft order and bid parameters.

Example of scores based on search criterion and relative importance (degree of matching) of the different criteria…
“For example, a service provider matching system can compare a requested service (for example, beginner guitar lessons) with a service offered by a particular service provider (for example, advanced guitar lessons) to calculate a base score for that comparison. Additional base scores can be calculated for each criterion included in the customer search. All the base scores can be normalized (or otherwise adjusted) and then combined by the service provider matching system to calculate a matching score for the particular service provider. For example, in one embodiment, a customer may either set preferences ahead of time or provide input via a search user interface that indicates the relative importance of different search criteria to the customer (e.g., that they value ratings of providers more highly than years of experience). The service provider matching system may then adjust one or more base scores for certain search fields up or down by applying one or more weights corresponding to the relative field importance as set by the customer or a system administrator. The matching scores can then be compared to a threshold value to determine which service providers to present to the customer associated with the submitted customer request. In some embodiments, the threshold value can be adjusted so that a set number of recommended service providers are included in the recommendation. In some embodiments, the threshold value can be configured for each type of service or general field of services.” (col. 16, lines 32-58)

See Hard and Soft Parameter below.

wherein performance of the service is automatically documented by the services provider, by means of an agricultural machine, and the documentation is transmitted to the server platform,

Service location based on sensors…
“In some embodiments, the service provider system(s) 130 includes a location 132. The location 132 can include data that indicates the current and/or past physical locations associated with the service provider system(s) 130 or one or more service providers associated with the service provider systems 130. In some embodiments, the location 132 can be determined through the use of data related to one or more sensors in the service provider system(s) 130, which can include one or more of the following: GPS, WiFi, Bluetooth, barometer, or the like. In some embodiments, the location 132 can be determined by analyzing data related to the service provider system's 130 IP address. In some embodiments, the location 132 can be determined by analyzing manually input data. In some embodiments, location 132 can be tracked or monitored based on service provider data and preferences 116. For example, a service provider can limit the service provider matching system's 102 access to data associated with certain sensors or components in the service provider system 130.” (col. 17, lines 66-67 to col. 18, lines 1-17)

See Document by Agriculture Machine below.

wherein the service is a sowing, a fertilization, a soil sampling, a crop protection or a harvest,

Crop production (harvest)…
“Other services may include: agribusiness services; agricultural services & products services; agriculture services; cattle ranchers/livestock services;…crop production & basic processing services;…dairy services;… 
farming services;…livestock services;…” (col. 41, lines 58-67 to col. 43, lines 1-52)

wherein the degree of matching is determined on the basis of a weighting of the soft and hard order parameters or bid parameters, and
[No Patentable Weight is given to “matching on the basis of weighting of the soft and hard orders…” as it is not required if degree of matching is based on soft order and soft bid or the suggested order is based only on bids with hard parameter match.]

Matching scores based on assigned weights to data fields (parameters)…
“In some embodiments, a service provider matching system can receive service provider data and preferences, customer data and preferences, and a customer request for service and determine matching scores for one or more matching service providers, which may be based at least in part on a machine learning model in some embodiments. Based on a threshold value, the service providers with a matching score above the threshold can be presented to a customer for selection. In some embodiments, the matching scores can be based on various base scores calculated based on a comparison between individual attributes associated with a customer request and corresponding attributes associated with a service provider, which may then be normalized and/or otherwise adjusted, such as to assign respective weights to individual data fields based on likely importance to the customer.” (col. 16, lines 16-51)


[No Patentable Weight is given to “weighting of the soft and hard orders…” as it is not required if degree of matching is based on soft order and soft bid or the suggested order is based only on bids with hard parameter match.]

Matching using machine learning based on use preferences…
“In some embodiments, the service provider matching engine 101 includes a machine learning component 120. The machine learning component 120 can be used to assist the service provider matching system 140 in matching service providers with customers. The machine learning component 120 can use one or more machine learning algorithms to generate one or more prediction models or parameter functions for the matching. The matching can be based on user search criteria 122, service provider data and preferences 116, user data and preferences 118, or other relevant information. For example, the matching can be based on custom user preferences, custom service provider preferences, customer system 140 location, service provider system 130 location, service provider place of business address, or the like. The machine learning component 120 can be configured to generate models that identify potential matches. One or more of these prediction models may be used to determine a likelihood of satisfaction of the customer, service provider, or both, based on a set of inputs.”

Field File
Kumar teaches a matching parties.  He also teaches agriculture.  He does not teach field.

Bachu et al. also in the business of matching parties teaches:
Fig. 2A has data structure (file)….
“FIG. 2A shows an example of a data structure for registration information (200) received from a buyer and/or seller in accordance with one or more embodiments of the invention. The registration information (200) may include a number of components (e.g., name (202), contact information (204)). In one or more embodiments of the invention, a name (202) identifies an entity...” [0050]

The size of a farm depicted in acres, square feet, etc. (therefore agriculture field) is in Fig. 2A (data structure, file)…
“Continuing with FIG. 2A, in one or more embodiments of the invention, a distance willing to travel (210) identifies where and/or how far the entity is willing to travel in order to execute a transaction for an agricultural commodity. The distance willing to travel (210) may be a distance from a geographic location, including but not limited to the location (206) described above. The distance willing to travel (210) may also be a single geographic location, including but not limited to the location (206) The size/yield of the farm (212) may be a mandatory field for a seller but an optional one for a buyer. The size/yield of the farm (212) may be depicted in acres, square feet, square meters, or some other suitable measurement of an area. Alternatively, the size/yield of the farm (212) may be depicted in bushels, gallons, pounds, or some other suitable measurement of a quantity of an agricultural commodity that may be produced from the farm. The size/yield of the farm (212) may be used to estimate a quantity of an agricultural commodity that a seller has to sell. In one or more embodiments of the invention, the size/yield of the farm (212) may be used to categorize the seller when matching parties to the agricultural transaction. One skilled in the art will appreciate that other fields or categories may exist with the registration information, such as a frequency for sending transaction information.” [0052]

Example of one acre as criteria…
“Further, the yield of the seller and the purchase quantity of the buyer may each need to fall within a certain quantity category (e.g., a range of purchase quantities) to match the buyer criteria and the seller criteria (i.e., the size of the seller and the size of the buyer need to match). Alternatively, in one or more embodiments, the purchase quantity of the buyer and the yield of the farm of the seller for a specific agricultural commodity, may each need to fall within the same quantity category, where each quantity category (e.g., small, medium, large, very large) represents a range of purchase quantities to match the buyer criteria and the seller criteria based on the yield of the farm of the seller. The size of a market for an agricultural commodity may also be used to match the buyer criteria and the seller criteria. For example, if the seller is considered a small seller (e.g., owns one acre or less of farm land), the seller criteria for that seller may only be matched with buyer criteria of a small number (e.g., three) of buyers, even if the buyer criteria for more than the small number of buyers would otherwise be matched to the seller criteria. The rationale for using the size of the market when matching buyer criteria and seller criteria may be to prevent prices from specific local markets from becoming overbought or oversold (i.e., to more evenly distribute supply and demand among local markets).” [0066]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Kumar the ability to use field parameters as taught by Bachu et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Kumar who teaches using their system for agricultural purposes.  Kumar using information such as the amount of farm land provides a financial benefit to both users and service provider as this expands the usefulness of their system.

Agricultural Machine
The combined references teach agricultural services.  They do not teach by an agricultural machine.

O’Neil also in the business of agricultural services teaches:
Example of hay bailing using tractor (agricultural machine) with inventory the number of bales created (performance)…
“For example, an independent contractor may be retained to harvest a crop in a given field. The equipment operator may couple an appropriate implement (e.g. a combine harvester) to a tractor. The system may identify the type of implement and retrieve a work order from a central system identifying a field location. A GPS system in the tractor may direct the operator to the field and/or pilot the tractor to the field using an autosteer system. The GPS system may determine when the implement has entered the work area according to a geo-boundary that may be provided with the work order. Upon receiving the work order and/or upon detecting that a trigger associated with entering the work area has occurred, an appropriate application may be transmitted to a computer onboard the tractor, such as a hay baling application operative to inventory the number of bales created, tag the bales' locations in the field for later retrieval, and/or measure the quality, yield, moisture content, etc., associated with each bale. Another trigger may occur upon leaving the work area that may cause the application to finalize the recorded information, transmit a report and/or invoice to the central system.” [0019]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to document by agricultural machine as taught by O’Neil since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by O’Neil who teaches the financial benefits of automated machinery in capturing important production data.

Hard and Soft Parameter
The combined references teach hard and soft parameters. They do not teach order and bid with hard and mandatory.

Bachu et al. also in the business of hard and soft parameters teaches:

Seller with mandatory (hard) field (parameter) and buyer with optional (soft) field (parameter)…
“Continuing with FIG. 2A, in one or more embodiments of the invention, a distance willing to travel (210) identifies where and/or how far the entity is willing to travel in order to execute a transaction for an agricultural commodity. The distance willing to travel (210) may be a distance from a geographic location, including but not limited to the location (206) described above. The distance willing to travel (210) may also be a single geographic location, including but not limited to the location (206) described above. The distance willing to travel (210) may also be a series of physical locations. In one or more embodiments of the invention, a size/yield of the farm (212) is a field that appears only for sellers and specifies the area of land used to produce the agricultural commodity. The size/yield of the farm (212) may be a mandatory field for a seller but an optional one for a buyer. The size/yield of the farm (212) may be depicted in acres, square feet, square meters, or some other suitable measurement of an area. Alternatively, the size/yield of the farm (212) may be depicted in bushels, gallons, pounds, or some other suitable measurement of a quantity of an agricultural commodity that may be produced from the farm. The size/yield of the farm (212) may be used to estimate a quantity of an agricultural commodity that a seller has to sell. In one or more embodiments of the invention, the size/yield of the farm (212) may be used to categorize the seller when matching parties to the agricultural transaction. One skilled in the art will appreciate that other fields or categories may exist with the registration information, such as a frequency for sending transaction information.” [0052]  Inherent with mandatory field is must match the parameter.

Seller with optional (soft) field (parameter) and buyer with required (hard) field (parameter)…
“In one or more embodiments of the invention, a deadline to transact (224) identifies an amount of time within which the entity is willing to transact. The deadline to transact (224) may be a day and/or time. The deadline to transact (224) may also be a start day/time and an end day/time, in the event that the entity wants to submit criteria for a future time rather than have the criteria considered immediately by potential counterparties. In one or more embodiments of the invention, a price (226) is an optional field indicating a bid of a buyer (i.e., a buyer price) or an offer of a seller (i.e., a seller price) of the agricultural commodity. The price (226) may be in a currency. In one or more embodiments of the invention, the currency of the price (226) is one that is prevalent and/or known in a geographic location of the potential transaction. The price (226) may be a required field for a buyer and an optional field for a seller.” [0054]  Inherent with required field is must match the parameter.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use soft and hard parameters as taught by Bachu et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teache terms may be essential (hard) or recommended (soft).  The combined references benefit by distinguishing parameters as those that are required from those that are not as this prevents contracts from not meeting essential requirements.

The combined references teach hard and soft parameters.  They do not explicitly teach only presenting bids where there is a matching of all hard parameters.  However one of ordinary skill in the art would recognize that presenting bids that do not meet essential (hard) terms would not be acceptable and presenting such information would be meaningless as the contract would never be agreed to.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that presenting bids where essential (hard) terms cannot be met would not be performed.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of contract terms that are non-negotiable and would provide predictable results.

Document by Agriculture Machine
The combined references teach documentation.  They do not teach by means of an agricultural machine.

O’Neil also in the business of documentation teaches:
Example of hay bailing using tractor (agricultural machine) with inventory the number of bales created (performance)…
“For example, an independent contractor may be retained to harvest a crop in a given field. The equipment operator may couple an appropriate implement (e.g. a combine harvester) to a tractor. The system may identify the type of implement and retrieve a work order from a central system identifying a field location. A GPS system in the tractor may direct the operator to the field and/or pilot the tractor to the field using an autosteer system. The GPS system may determine when the implement has entered the work area according to a geo-boundary that may be provided with the work order. Upon receiving the work order and/or upon detecting that a trigger associated with entering the work area has occurred, an appropriate application may be transmitted to a computer onboard the tractor, such as a hay baling application operative to inventory the number of bales created, tag the bales' locations in the field for later retrieval, and/or measure the quality, yield, moisture content, etc., associated with each bale. Another trigger may occur upon leaving the work area that may cause the application to finalize the recorded information, transmit a report and/or invoice to the central system.” [0019]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to document by agricultural machine as taught by O’Neil since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by O’Neil who teaches the financial benefits of automated machinery in capturing important production data.

Regarding claim 3
The method according to claim 1, wherein the order parameters and the bid parameters are at least partially classified as hard or soft by the server platform, wherein the order parameters are partially classified as hard or soft by the user or the bid parameters are partially classified as hard or soft by the respective service provider, and wherein the classification carried out by the user or by the service provider is partially modified by the server platform in the comparison routine.

The combined references teach hard or soft parameters.  

Kumar teaches:
Essential (hard), important, and recommended (soft) terms generated partially by the server system and partially by service providers or customers…
“In some embodiments, service providers or customers may already have contracts they would like to use when contracting for services. The service provider matching system 102 with the contract generation engine 108 can then generate and recommend essential, important, or recommended terms to include in such contracts prior to execution.” (col. 11, lines 15-20)

“In some embodiments, a service provider matching system can receive service provider data and preferences, customer data and preferences, and a customer request for service and determine matching scores for one or more matching Based on a threshold value, the service providers with a matching score above the threshold can be presented to a customer for selection. In some embodiments, the matching scores can be based on various base scores calculated based on a comparison between individual attributes associated with a customer request and corresponding attributes associated with a service provider, which may then be normalized and/or otherwise adjusted, such as to assign respective weights to individual data fields based on likely importance to the customer.” (col. 16, lines 16-51)

Example of customer set (classifies) preferences that indicates the relative importance (therefore soft or hard)…
“For example, a service provider matching system can compare a requested service (for example, beginner guitar lessons) with a service offered by a particular service provider (for example, advanced guitar lessons) to calculate a base score for that comparison. Additional base scores can be calculated for each criterion included in the customer search. All the base scores can be normalized (or otherwise adjusted) and then combined by the service provider matching system to calculate a matching score for the particular service provider. For example, in one embodiment, a customer may either set preferences ahead of time or provide input via a search user interface that indicates the relative importance of different search criteria to the customer (e.g., that they value ratings of providers more highly than years of experience). The service provider matching system may then adjust one or more base scores for certain search fields up or down by applying one or more weights corresponding to the relative field importance as set by the customer or a system administrator. The matching scores can then be compared to a threshold value to determine which service providers to present to the customer associated with the submitted customer request. In some embodiments, the threshold value can be adjusted so that a set number of recommended service providers are included in the recommendation. In some embodiments, the threshold value can be configured for each type of service or general field of services.” (col. 16, lines 32-58)

Regarding claim 5
The method according to claim 1, wherein the field information comprises information on the position of an agricultural field, particularly directions data, or information on a size of the agricultural field, particularly dimensions of the agricultural field, or information on soil type of the agricultural field, or information on a crop of the agricultural field, particularly a crop type of the agricultural field.

Kumar teaches:
Other services may include: agribusiness services; agricultural services & products services; agriculture services; cattle ranchers/livestock services;…crop production & basic processing services;…dairy services;… 
farming services;…livestock services;…” (col. 41, lines 58-67 to col. 43, lines 1-52)
 
The combined references teach crop.  They do not teach crop type.

Bachu et al. also in the business of crops teaches:
Example of crop type…
“In one or more embodiments of the invention, an agricultural commodity may be a crop grown by a farmer, including but not limited to corn, soy, cotton, strawberries, bananas, avocados, or rice. The agricultural commodity may be perishable or non-perishable. An agricultural commodity may also be a product or service related to a crop grown by a farmer, including but not limited to fertilizer, pesticide, equipment, contract farming, storage, and transportation services. Further, an agricultural commodity may include other agriculturally-related products or services, including but not limited to livestock, feed for livestock, eggs, feedstock for ethanol and/or biodiesel plants, farm equipment repair, and cut flowers. An agricultural commodity may be more specific to a species or quality grade. For example, different species of rice may include, but not be limited to, medium rice, course rice, and fine rice. As a further example, different grades of beef may include, but not be limited to, prime, choice, select, standard, commercial, utility, cutter, and canner.” [0022]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use crop type as taught by Bachu et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach system can be used for agriculture and this expands the usefulness of the combined system.

Regarding claim 7
The method according to claim 1, wherein the order profile is generated in the order generation routine in an order generation subroutine interactively between the server platform and the user, wherein at least some of the field information is shown to the user, wherein the user selects some of the field information as service instructions, wherein the service instructions are linked to the field information in order to generate a partial order profile of the service order, and wherein the partial order profile is displayed 

Kumar teaches:
Criteria (order profile) and Fig. 4A teaches field information and selects and cancel (reject)…

    PNG
    media_image2.png
    355
    430
    media_image2.png
    Greyscale


Example of update (modified)…
“The service provider matching system 102 can then create a booking and indicate to the service provider system 130 in step 10 that the particular service provider has been selected by the customer and that payment has been processed. In some embodiments, the service provider matching system 102 (or other systems) can access calendar programs or services (for example, through APIs) associated with the customer or service provider and update the corresponding calendar programs or services with the confirmed booking appointment.” (col. 21, lines 8-18)

Send draft contract to customer (user) of terms partially required…
“In block 232, the service provider matching system can prepare a draft contract or contract terms and send the contract or terms to the customer and/or service provider. In some embodiments, the execution of the contract or terms can be required, optional, or partially required. In some embodiments, the contract or terms can be generated based on any data, preferences, information, or criteria related to the booked service, the customer, or the service provider(s).” (col. 24, lines 35-42)

Regarding claim 8
The method according to claim 7, wherein, following the order generation subroutine, field information which is prognosticated by the server platform from the partial order profile is determined, and wherein the order generation subroutine is carried out again, 

Kumar teaches:
Example of update (modified)…
“The service provider matching system 102 can then create a booking and indicate to the service provider system 130 in step 10 that the particular service provider has been selected by the customer and that payment has been processed. In some embodiments, the service provider matching system 102 (or other systems) can access calendar programs or services (for example, through APIs) associated with the customer or service provider and update the corresponding calendar programs or services with the confirmed booking appointment.” (col. 21, lines 8-18)

Regarding claim 10
The method according to claim 1, wherein bid profiles are generated by the server platform in the bid generation routine from technical information of the service provider and/or from operational information of the service provider as service data of the respective service provider.

Kumar teaches:
Bidding engine (bid generation routine)…
“In some embodiments, the service provider matching system 102 may include a display generation engine 104, a financing engine 106, a contract generation engine 108, a bidding engine 110, a crime monitoring engine 112, a service provider matching engine 101, and a data store 114. The service provider matching system 102 may communicate with customer system(s) 140 and service provider system(s) 130 over a network 150.” (col. 8, lines 42-50)
Bids based on location and time (operational information)…
“In some embodiments, requests for a service and/or submitted bids can be analyzed by a machine learning component 120 described in more detail herein. The machine learning component 120 can analyze similar requests and/or bids based on a variety of factors (for example, location of the service, time of the service, parties involved, or the like) to determine whether or not the request or bid are reasonable or may need to be removed from the system or adjusted. In some embodiments, such requests or bids that are flagged by the machine learning component 120 can either be permanently removed and/or the corresponding user banned from accessing the platform (for example, temporarily or permanently), or the flagged request or bid can be presented back to the original submitter for revision. In some embodiments, flagged requests or bids presented to the original submitter can also include a recommended change to the submission.” (col. 12, lines 8-25)

Regarding claim 11


The combined references teach hard and soft parameters. They do not teach price as hard or soft bid parameter.

Bachu et al. also in the business of hard and soft parameters teaches:
Seller with optional (soft) field (parameter)…
“In one or more embodiments of the invention, a deadline to transact (224) identifies an amount of time within which the entity is willing to transact. The deadline to transact (224) may be a day and/or time. The deadline to transact (224) may also be a start day/time and an end day/time, in the event that the entity wants to submit criteria for a future time rather than have the criteria considered immediately by potential counterparties. In one or more embodiments of the invention, a price (226) is an optional field indicating a bid of a buyer (i.e., a buyer price) or an offer of a seller (i.e., a seller price) of the agricultural commodity. The price (226) may be in a currency. In one or more embodiments of the invention, the currency of the price (226) is one that is prevalent and/or known in a geographic location of the potential transaction. The price (226) may be a required field for a buyer and an optional field for a seller.” [0054]  Inherent with required field is must match the parameter.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use hard or soft parameters with price as taught by Bachu et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bachu et al. who teaches price can be either required or optional and the combined references benefit financially by allowing negotiation of prices if appropriate.
	
Regarding claim 13
The method according to claim 1, wherein performance of the service is displayed to the user, and the user sends feedback on a quality of the performance to the server platform.
Kumar teaches:
Example of displaying location of service provider…
causing display, via the user interface, of a geographical map including an indicator on the graphical map representing the current physical location of the service provider, wherein the current physical location is based at least in part on the received electronic data, and wherein the display is updated at a predetermined time interval to stay up-to-date so that a customer can view the current physical location to see when the selected service provider associated with the first service provider system should be ready to perform the desired service.” (col. 5, lines 14-28)

Customer feedback on timeliness (quality) of the services…
“Customer feedback is received at step 516 including timeliness of the services. Payments to service providers are monitored in step 518. Services may be suspended to non-paying customers and service providers may be alerted to non-paying customers.” (col. 31, lines 58-62)

Providing information to customer and receiving feedback…
“In some embodiments, there can be a method for providing contractor recommendations that includes: receiving contractor information including: services provided information; contractor license information; and contractor location; cataloging the contractor information; monitoring contractor performance; receiving customer enquiries including services required and services location; matching the contractors to the services based on both the services required, the services location, and the contractor location; providing contractor information to customers; and receiving customer feedback on contractor performance.” (col. 45, lines 11-22)

The combined references teach a user interface for displaying information.  They do not teach performance  of the service is displayed.
However, Kumar also teaches providing contractor information to customers.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the display method and system of the combined references the ability to display provided contractor information as taught by Kumar since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Kumar who teaches the need to provide contractor information and the Kumar benefits by displaying such information as a way to provide information.  

Regarding claim 14
The method according to claim 12, wherein the comparison routine is optimized by the server platform in a self-learning manner, based on the documentation or the feedback, wherein the comparison routine is optimized with respect to preferences of the user based on the feedback.

Kumar teaches:
Matching using machine learning based on use preferences…
“In some embodiments, the service provider matching engine 101 includes a machine learning component 120. The machine learning component 120 can be used to assist the service provider matching system 140 in matching service providers with customers. The machine learning component 120 can use one or more machine learning algorithms to generate one or more prediction models or parameter functions for the matching. The matching can be based on user search criteria 122, service provider data and preferences 116, user data and preferences 118, or other relevant information. For example, the matching can be based on custom user preferences, custom service provider preferences, customer system 140 location, service provider system 130 location, service provider place of business address, or the like. The machine learning component 120 can be configured to generate models that identify potential matches. One or more of these prediction models may be used to determine a likelihood of satisfaction of the customer, service provider, or both, based on a set of inputs.”

Regarding claim 16
A server platform adapted to execute a method according to claim 1.
Kumar teaches:
“Other services may include: agribusiness services; agricultural services & products services; agriculture services; cattle ranchers/livestock services;…crop production & basic processing services;…dairy services;… 
farming services;…livestock services;…” (col. 41, lines 58-67 to col. 43, lines 1-52)

Fig. 1, ref. 140 (customer systems) and 130 (service provider systems) communicating with each other…


    PNG
    media_image1.png
    358
    556
    media_image1.png
    Greyscale



A server (therefore server platform)……
“…The computer readable program instructions may execute entirely on a user's computer (e.g., the executing computing device), partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present disclosure.” (col. 34, lines 30-27)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (10) above in further view of Pub. No. US 2005/0004809 to Kimle et al.
Regarding claim 6
The method according to claim 1, wherein at least some of the field information is displayed to the user in the order generation routine, wherein the user selects a portion of the field information as service instructions, and wherein the service instructions are linked to the field information in order to generate the order profile of the service order, wherein the order profile is displayed to the user by the server platform, and the order profile is rejected or modified or accepted by the user.

Kumar teaches:
Criteria (order profile) and Fig. 4A teaches field information with fields such as “When Needed?” (service instructions) and the order can select “cancel” (reject)…

    PNG
    media_image2.png
    355
    430
    media_image2.png
    Greyscale


Example of update (modified)…
“The service provider matching system 102 can then create a booking and indicate to the service provider system 130 in step 10 that the particular service provider has been selected by the customer and that payment has been processed. In some embodiments, the service provider matching system 102 (or other systems) can access calendar programs or services (for example, through APIs) associated with the customer or service provider and update the corresponding calendar programs or services with the confirmed booking appointment.” (col. 21, lines 8-18)

Send draft contract to customer (user) of terms partially required…
“In block 232, the service provider matching system can prepare a draft contract or contract terms and send the contract or terms to the customer and/or service provider. In some embodiments, the execution of the contract or terms can be required, optional, or partially required. In some embodiments, the contract or terms can be generated based on any data, preferences, information, or criteria related to the booked service, the customer, or the service provider(s).” (col. 24, lines 35-42)

The combined references teach display.  They do not teach display field information.

Kimle et al. also in the business of display teaches:
Display acres (field information)…
display the description and number of acres or bushels of each crop available in the producer's region. If the producer desires to enter into a contract for any of the available agricultural products, the system allows a user to enter into a contract over the Internet. The system will prompt the user to enter various information including the number of acres desired, the elevator used, the type of contract desired, dates and methods of delivery, etc. The system will determine whether the acres are in fact available for contract, as well as if the selected elevator is allocated enough acres to satisfy the request. The system will also determine whether the elevator or buyer is willing to accept the crop at the proposed delivery dates. Assuming everything checks out, the system can produce a contract to be signed by all of the appropriate parties, either manually or using digital signatures or other secure mechanisms to indicate a binding agreement. Included in this contract may be specific price premiums to be paid by the buyer to the seller if certain conditions of product quality or delivery date and method are met.” [0032]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use crop type as taught by Kimle et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach systems can be used for agriculture and this expands the usefulness of the combined system.  Displaying order information and requirements for agricultural purposes would also be obvious as the combined references teach their systems use for this purpose and they also teach displaying relevant order information.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least procuring services:
Pub. No.: US-20210216979-A1; US-20140006077-A1

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693